The terminal disclaimer filed on November 4, 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. patent number 10,390,976 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) as failing to comply with the written description requirement and as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The claims contain subject matter not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  The language “upon introduction of moisture” (amended claim 1 at line 7; claim 18, line 12; emphasis added) in the context of the claim (ACTV, Inc. v. Walt Disney Co. (346 F.3d 1082 (Fed.Cir.2003) 68 USPQ2d 1516) implies or suggests that the moisture affects the material properties so as to inhibit sliding.  Such a feature is not found in the original disclosure of grandparent application serial number 14/996,065, which instead states that “[t]he polyurethane emulsion may be modified to have inherent frictional properties suitable for preventing migration along the skin of a user when force is applied regardless of sweat or other skin conditions… protrusions may be arranged to modify the frictional characteristics of the second layer in supplement to the inherent frictional properties of the polyurethane emulsion” (specification page 2, paragraphs 12 and 13; emphasis added).  Further discussions of friction exist in specification paragraphs 43, 47, 53, and 62 but likewise do not support the limitations, which thus constitute new matter and render the claims confusing as to the scope.
Applicant’s remarks have been considered; attention is directed to the last paragraph on page 9 (Applicant’s reply of November 4, 2021).
Applicant’s amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL (MPEP § 706.07(a)).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762.  The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Dieterle can be 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774